1

2

3

4

5
                                                    JS-6
6

7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   JOAQUIM HUGO JENSEN,                    Case No. 2:18-cv-05424-AG (MAA)
12
                          Plaintiff,
            v.                               JUDGMENT
13

14   THE COUNTY OF LOS ANGELES,
15   et al.,

16                        Defendants.
17

18         Pursuant to the Order Accepting Findings and Recommendations of

19
     United States Magistrate Judge,

20
           IT IS ADJUDGED that the Complaint and entire action is dismissed

21
     without prejudice.

22

23   DATED: September 22, 2019           ____________________________________
                                                 ANDREW J. GUILFORD
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
